ACCEPTED
                                                                                           08-14-00153-CR
                                 08-14-00153-CR                                EIGHTH COURT OF APPEALS
                                                                                          EL PASO, TEXAS
                                                                                      8/24/2015 5:37:48 PM
                                                                                        DENISE PACHECO
                                                                                                    CLERK

                               No. 08-14-00153-CR

                       IN THE COURT OF APPEALS                          FILED IN
                                                                 8th COURT OF APPEALS
                       EIGHTH DISTRICT OF TEXAS                      EL PASO, TEXAS
                                                                 8/24/2015 5:37:48 PM
                                                                     DENISE PACHECO
RICARDO ZUNIGA                                                           Clerk
                                                                  APPELLANT


V.

THE STATE OF TEXAS                                               APPELLEE


     APPELLANT’S FOURTH MOTION FOR EXTENSION OF TIME
                    TO FILE REPLY BRIEF

TO THE HONORABLE COURT OF APPEALS,

      Appellant moves this Court to grant an extension of time to file Appellant’s

Reply Brief. In support of this motion, Appellant would show the following:

      a. The deadline for filing Appellant’s Reply Brief is August 24, 2015.

      b. Appellant requests an extension of 14 days until September 7, 2015.

      c. This is Appellant’s fourth request for an extension.

      d. Counsel requests an extension for the following reasons:

      1. Counsel is currently in a jury trial that began August 24, 2015 in the case

styled State vs. Pichardo, cause number 20150D03638 out of the 168th District

Court in El Paso County, Texas

      2. Counsel prepared appellant’s brief to this Court and filed the brief on

                                        1
August 21, 2015 in the case styled In the Matter of the Expunction of EL, court of

appeals number 08-15-00092-CV.

      3. Counsel prepared for a protective order final hearing set for August 14,

2015 in the case styled State vs. Portillo, cause number 2015DCM4020 out of the

65th District Court in El Paso County, Texas.

      4. Counsel prepared for a pretrial hearing set for August 13, 2015 in the case

styled State vs. Pichardo, cause number 20150D03638 out of the 168th District

Court in El Paso County, Texas

      5. Counsel prepared for a plea hearing set for August 13, 2015 in the case

styled State vs. Lares, cause numbers 2015D02396 out of the 41st District Court in

El Paso County, Texas.

      6. Counsel served as D.I.M.S. defense attorney on August 13, 2015 in the

Jail Magistrate Court of El Paso County, Texas.

      7. Counsel prepared for a motion to suppress evidentiary hearing set for

August 6, 2015 in the case styled State vs. Arellano, cause number 20140C12418

out of County Criminal Court at Law Number One in El Paso County, Texas.

      8. Counsel prepared for an early dismissal of probation case set for August

6, 2015 in the case styled State vs. Calderon cause number 20140D02223 out of

the 346th District Court in El Paso County, Texas.


                                        2
      9. Counsel is preparing appellant’s brief to this Court due August 27 in the

case styled In the Matter of P.M., a Juvenile, court of appeals number 08-15-

00038-CV

      10. Counsel is preparing appellees’s brief to this Court due September 7,

2015 in the case styled In the Matter of the Expunction of J.F., court of appeals

number 08-15-00046-CV.



                                     PRAYER

      Appellant prays the Court grant this motion and extend the deadline for

filing Appellant’s Brief to September 7, 2015.



                                                    Respectfully submitted,


                                                    /s/ Ruben P. Morales
                                                    Ruben P. Morales
                                                    Attorney for Appellant
                                                    Texas Bar No. 14419100
                                                    718 Myrtle Ave.
                                                    El Paso, Texas 79901
                                                    915 - 542 - 0388
                                                    915 - 225-5132 fax
                                                    rbnpmrls@gmail.com




                                         3
                              Certificate of Service

      I certify that a copy of Appellant’s Motion for Extension of Time to File

Appellant’s Reply Brief was delivered to the El Paso County District Attorney’s

Office, Attorney for Appellee, at 500 E. San Antonio, El Paso, Texas 79901 on

August 24, 2015.



                                                   /s/ Ruben P. Morales
                                                   Ruben P. Morales




                                       4